Case 2:19-cv-14465-SDW-LDW Document 40-2 Filed 04/21/21 Page 1 of 1 PageID: 1930


                                             JAMIE EPSTEIN
                                              ATTORNEY AT LAW
                                     17 Fleetwood Drive, Hamilton, NJ. 08690*
                           496 Kings Highway North, Suite 220D, Cherry Hill, NJ. 08034**
Tel: (856) 979-9925                           Web:JamieEpsteinLaw.com                  E-MAIL: JE@JamieEpsteinLaw.com


12/14/20

Hon. Thomas Betancourt, ALJ
NJOAL
33 Washington Ave.
Newark, NJ. 07102

Re: F.H. and M.H. o/b/o J.H. v. West Morris Regional High School Board of Education
   Case No.: 2:19-cv-14465 and EDS 10706-2017/2017-26311

Dear Judge Betancourt:

          Attached please find a true and accurate copy of the filed administrative record.
          Thank you.
Very truly yours,


JAMIE EPSTEIN

JE/.2; review file, draft letter
cc:    clients
       counsel




                                   * Central New Jersey Office and mailing address
                                           ** Southern New Jersey Office
